Citation Nr: 0027055	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-05 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The veteran served on active duty from April 1970 to April 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida, which denied entitlement to service 
connection for PTSD and which determined that the veteran was 
not entitled to a nonservice-connected pension, including 
extra-schedular entitlement under the provisions of 38 C.F.R. 
§ 3.321(b)(2).  In April 2000, subsequent to a December 1998 
Board Remand, the RO granted the veteran nonservice-connected 
pension benefits.  This action represents a complete grant of 
the benefit sough and this issue is no longer before the 
Board for appellate consideration.

Regarding the claim currently before the Board, as indicated 
in the December 1998 Board Remand, based on the statements 
submitted by the veteran and the medical evidence of record, 
it was the Board's opinion that the veteran was also claiming 
entitlement for service connection for any current 
psychiatric disorder diagnosed, in addition to PTSD.  The 
Board found that this issue was included in his claim for 
PTSD and is properly before the Board for appellate 
consideration.  Accordingly, the issues are as stated on the 
title page.

The veteran had a videoconference hearing at the RO before 
the undersigned member of the Board in Washington, D.C., in 
August 1998.  The issue of service connection for an acquired 
psychiatric disorder, other than PTSD, will be discussed in 
the Remand portion of this decision.


FINDING OF FACT

The claim for service connection for PTSD is plausible.

CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Subsequent to the December 1998 Remand, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Therefore, the threshold question which must be determined is 
whether the veteran has submitted a well-grounded claim.  38 
U.S.C.A. § 5107(a) (West 1991).  A person who submits a claim 
for benefits administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  Once a claimant has 
submitted a well-grounded claim, the claimant's initial 
burden has been met, and VA is obligated under 38 U.S.C. 
§ 5107(a) to assist the claimant in developing the facts 
pertinent to the claim. 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.  Further, in 
determining whether a claim is well grounded, the supporting 
evidence is presumed to be true and is not subject to 
weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein. 38 
U.S.C.A. §§ 1110, 1131.  (West 1991).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303(b) (1999).

The veteran has reported several inservice stressors which he 
maintains caused his PTSD.  In conjunction with a December 
1998 Board Remand, additional VA medical records were 
obtained.  These records include a November 1998 consultation 
report which contains an impression of PTSD.  The Board finds 
that this evidence is sufficient to establish a well-grounded 
claim for service connection for PTSD.  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In the December 1998 Remand, two stressors were verified by 
the Board.  One, that the veteran underwent an initiation 
when he crossed the equator, and, two, that he served in a 
fire control capacity wherein he was required to wear an 
asbestos suit.  

The Board remanded this case to the RO in December 1998 in 
part, for examinations by both a VA psychiatrist and 
psychologist in order to determine the nature and severity of 
any psychiatric disorder, to include PTSD.  In conjunction 
with these examinations, the RO was also asked to specify for 
the examiners the stressor or stressors that the RO had 
determined to be established by the record, following its 
additional development of the evidence pursuant to the Remand 
in addition to the stressors verified by the Board.  The 
examiners were to be instructed that only those events (i.e., 
verified stressors) could be considered for the purpose of 
determining whether exposure to a stressor in service had 
resulted in currently manifested psychiatric symptoms and, in 
addition, whether the diagnostic criteria to support the 
diagnosis of PTSD had been satisfied.  

Review of the record indicates that the veteran was examined 
by a VA psychologist in October 1999.  However, it appears 
that the veteran has not been examined by a psychiatrist as 
requested in December 1998.  No reference to the verified 
stressors was included in the examination report.

During the October 1999 examination the veteran reported as a 
stressor having to be in combat readiness while stationed in 
the Gulf of Tonkin and being confined in the brig for 30 
days.  A review of the personnel regard reflects that the 
veteran was placed in correctional custody for 20 days in 
October 1970.  The record shows that the USS Chicago was in 
the Gulf of Tonkin from October 1970 to February 1971 and in 
December 1971.  Accordingly, these stressors are verified.  
The Board points out that the sufficiency of a stressor to 
cause PTSD is a medical determination.  West v. Brown, 7 Vet. 
App. 70 (1994).

In conjunction with the Remand, the RO in December 1998 
requested the veteran to complete the release of information 
forms in order to obtain private medical evidence.  He was 
also asked to furnish more specific information regarding his 
reported stressors.  In response the veteran stated that he 
submitted all the information he could provide.  The Board 
also requested that the RO adjudicate the issue of service 
connection for a psychiatric disorder, other than PTSD.  A 
review of the pertinent supplemental statement of the case 
does not indicate that this was done.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should inform the veteran that 
he has the opportunity to establish a 
well-grounded claim for service 
connection for an acquired psychiatric 
disorder, other than PTSD.  He also has 
the opportunity to furnish more specific 
information concerning his reported 
stressors as previously requested.  Such 
information may be critical in 
establishing his claim.

2.  The RO should request U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) at 7798 Cissna Road, 
Springfield, Virginia 22150, and any 
other appropriate source to provide any 
information, to include deck logs and 
ship station histories, which might 
corroborate the veteran's alleged 
stressors.  The stressors are as follows; 
a seaman who was burnt by a 600 pound 
steam line in December 1970 or January 
1971; a missile which misfired apparently 
in November or December 1971; a boiler 
room fire; a seaman who committed suicide 
by jumping overboard; being confined to 
the onboard brig for 30 days; USS Chicago 
sailing over Vietnamese vessels 
apparently in March 1972; and the veteran 
being high-lined to an oil tanker in 
March or April 1972 in conjunction with 
his release from active duty.  The RO 
should inform USASCRUR that the daily 
logs from October 2 through December 31, 
1970 are of record.

3.  Following the above, the RO must make 
a specific determination regarding what 
stressor or stressors are verified.  The 
Board notes that it is satisfied that the 
veteran did undergo an initiation when he 
crossed the equator; that he served in 
fire control an had to wear an asbestos 
suit (the claimed boiler room fire ahs 
not yet been verified); that he was 
placed in correctional custody for 20 
days; and that he was combat ready while 
stationed in the Gulf of Tonkin.  If the 
RO determines that the veteran was 
engaged in combat per 38 U.S.C.A. § 1154, 
then no further verification of the 
combat stressors is required.  

3.  An examination by a VA psychiatrist 
should be conducted in order to determine 
the, presence, nature and severity of the 
reported PTSD.  The RO must specify for 
the examiner the stressor or stressors 
which the RO has determined are 
established by the record. The RO should 
inform the examiner that the following 
stressors have been verified: the veteran 
did undergo an initiation when he crossed 
the equator; he served in fire control an 
had to wear an asbestos suit; that he was 
placed in correctional custody for 20 
days on board the USS Chicago; and that 
he was combat ready while stationed in 
the Gulf of Tonkin. 

The examination report should reflect a 
review of pertinent material in the 
claims folder.  If PTSD is diagnosed, the 
psychiatrist should comment explicitly 
upon whether the events claimed by the 
appellant as a stressor or stressors and 
confirmed by the RO and/or the Board are 
of the quality required to produce PTSD.  
If so, the examiner should also comment 
explicitly upon whether there is a link 
between such a stressor or stressors in 
service and the current diagnosis of 
PTSD. The report should include the 
complete rationale for all opinions 
expressed.  Any specialized studies or 
tests deemed necessary should be 
performed.  The claims folder and a copy 
of this Remand must be made available to 
the examiner for review in conjunction 
with the examination.

Thereafter, the RO should readjudicate the issues in 
appellate status, to include  entitlement to service 
connection for a psychiatric disorder, other than PTSD.  If 
the benefits sought are not granted, a supplemental statement 
of the case should be issued to the veteran and his 
representative and they should be provided an opportunity to 
respond.  The claims folder should then be returned to the 
Board for further review, as appropriate.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp 2000) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Veterans Law Judge
Board of Veterans' Appeals


 



